DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 11/15/19 wherein:
Claims 1-14 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission part, a reception part, a sensation imparting part, a control part” (claims 1 and 11), a buffer part (claim 4); storage part (claim 6); a delay part, a notification part (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by LEE ET AL (US 2011/0306986) from Applicant’s IDS (dated 11/15/19). Herein after LEE. 
As for independent claim 1, LEE discloses a sensation imparting apparatus comprising: 
a transmission part that transmits operator state information indicating a state of an operator {see at least figure 1, item 1} operating a robot {see at least figure 1, items 2 and 3} to the robot {see at least figure 1, 3, item 340, pars. 0171};
 a reception part that receives robot state information indicating a state of the robot from the robot {see at least figures 1, 3 item 310, pars. 0176-0177};
 a sensation imparting part that imparts a predetermined sensation to the operator {see at least figure 3, items 320 and 350; pars. 0181-0182}; and 
a control part that controls the sensation imparting part to impart a sensation based on the robot state information to the operator {see at least figure 3, items 320 and 360} if a delay time required from when the transmission part transmits the operator state information to when the reception part receives the robot state information is equal to or shorter than a predetermined time period {see at least par. 0216}, and controls the sensation imparting part to impart a sensation based on virtual state information {pars. 0203-0206} indicating an estimated state of the robot to the operator if the delay time is longer than the predetermined time period {see at least par. 0217-0218}. 
As for dep. claim 2, LEE discloses that wherein the control part controls the sensation imparting part to impart the sensation based on the robot state information received by the reception part to the operator after imparting the sensation based on the virtual state information to the operator {see at least pars. 0111, 0119-0120, 0182, 0187, 0212-0213}. 
As for dep. claim 6, LEE discloses wherein the control part includes a storage part that stores a plurality of pieces of the virtual state information corresponding to the robots in different states, and controls the sensation imparting part to impart a sensation based on virtual state information selected from the plurality of pieces of the virtual state information to the operator on the basis of the operator state information {see at least pars. 0047-0048, 0078, 0090-0091, 0099}. 
As for dep. claim 7, LEE discloses wherein the storage part stores the plurality of pieces of the virtual state information including virtual images corresponding to images captured by the robots in different states, and the control part controls the sensation imparting part to impart, to the operator, a sensation based on virtual state information including the virtual image corresponding to a position of the robot specified on the basis of an operation content indicated by the operator state information among the plurality of pieces of the virtual state information {see at least pars. 0047-0048, 0078, 0090-0092, 0099, 0119}. 
As for dep. claim 8, LEE discloses wherein the control part estimates a state of the robot after the operator operates, on the basis of the state of the operator indicated by the immediately preceding operator state information and the state of the operator indicated by the most recent operator state information, in order to select one piece of virtual state information from the plurality of pieces of the virtual state information, and selects one piece of virtual state information corresponding to the estimated state of the robot {see at least pars. 0078, 0090-0092, 0099, 0119, 0255, 0262, 02710 and 0288}. 
As for dep. claim 9, LEE discloses wherein the control part stores sensation hist information indicating content of the sensation based on the robot state information imparted by the sensation imparting part in the storage part, and selects virtual state information to be used for imparting a sensation to the operator from the plurality of pieces of the virtual state information on the basis of the content of the sensation indicated by the sensation history information stored immediately before {see at least pars. 0078, 0090-0092, 0099, 0119, 0255, 0262, 02710 and 0288}.
As for claims 11 and 14, the limitations of these claims have been noted in the rejection above.  Therefore, they are considered rejected as set forth above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied cot claims above and in view of JACOB ET AL (US 2013/0282179). Herein after JACOB.
As for dep. claim 4-5, LEE discloses claimed invention as indicated above except for a buffer part as recited in claims 4-5.  However, such limitations are suggested in at least pars. 0005, 0010, 0012-0016, 0038-0039 and 0044 of JACOB.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of JACOB into the system of LEE by including a buffer part temporary store the state information as needed due to delay time communication network. 
Claims 3, 10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
	The following references are cited as being of general interest:  Kass (10,628,996) and Fuchs et al. (2017/0345398).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664